DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/6/2022.  As directed by the amendment, claims 19, 25, 27, 28, 31-35 and 40 have been amended, claims 26, 29 and 30 have been cancelled, and claim 41 has been added. As such, claims 19-25, 27, 28 and 31-41 are pending in the instant application.
Applicant has amended the specification and drawings to address the previous objections thereto, which are hereby withdrawn.
Applicant has amended claims 25, 27 and 28, and cancelled claims 26 and 29, thereby addressing or rendering moot the previous rejections under 35 USC 112(a&b)/first and second paragraph, which are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denis Maloney on 8/11/2022.

The application has been amended as follows: 
Amended the title to read “AIRWAY PRESSURE DEVICE WITH MICRO-PUMP SYSTEM
Claim 1 amended as follows:
An airway pressure breathing device comprising: 
a body having passages through the body, which passages terminate at a pair of end portions of the body, with each end portion having at least one outlet in a first surface of the end portion, with the end portions of the body configured to be inserted within nostrils of a user; 
a micro-pump disposed in the body, the micro-pump configured to pump ambient air through the passages to the end portions, wherein the micro-pump comprises: 
a pump body, the pump body having a pump chamber that is compartmentalized into plural compartments, with the pump chamber having a plurality of inlet ports providing fluid ingress into the pump chamber and a plurality of outlet ports providing fluid egress from the pump chamber; and
a bidirectional valve having a passage, with the bidirectional valve configured to use air flow from the micro-pump to close the passage in the bidirectional valve at a first stage of a breathing cycle, and at a second different stage of the breathing cycle to open the passage in the bidirectional valve as the micro-pump blows air on the bidirectional valve.

Claim 22, line 1, deleted “, a”
Claim 23, line 1, deleted the comma
Claim 23, line 2, amended to read “is configured to fit
Claim 24, line 2, amended to read “micro-pump”
Claim 25, line 3, amended to read “comprising the passage of the bidirectional valve”
Claim 25, line 4, two instances amended to read “the passage in the valve body”
Claim 25, line 5, amended to read “the passage in the valve body”
Claim 25, line 8, amended to read “the passage in the valve body”
Claim 27, line 3, amended to read “controllable”
Claim 28, amended as follows:
The airway pressure breathing device of claim 19 wherein air micro-pump is configured to controla valve flap that is disposed to open and close the passage between a first port and a second port of the bidirectional valve.

Claim 31, line 3, amended to read “and the outlet ports”
Claim 32, line 5, deleted “third”
Claim 33, line 2, amended to read “the inlet ports and the outlet ports”
Claim 34, line 2, amended to read “the inlet ports and the outlet ports”
Claim 35, line 3, amended to read “the inletports of”
Claim 35, line 4, amended to read “the outletports”
Claim 37, line 1 amended to read “32”
Claim 37, line 4 amended to read “a first electrode of the first one of the membranes”
Claim 38, line 2 amended to read “is configured to cause”
Claim 41, lines 2-3, deleted “and to keep the airway pressure breathing device against the user’s nostrils”


Reasons for Allowance
Claims 19-25, 27, 28, and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: While micro-pumps as claimed were known before the effective filing date of the claimed invention (e.g. Bartels (US 2011/0158822 A1); Harvey (US 2015/0260181 A1); Sutton et al. (US 5,338,164); Bennett et al. (US 2013/0020403 A1)), and it was known in the respiratory device art before the effective filing date of the claimed invention to utilize micro-pumps in respiratory devices (Occhialini et al. (US 2006/0096596 A1); Nitta et al. (US 2015/0217073 A1)), including as control means for exhalation valves (Nitta (US 2015/0040904 A1), the prior art does not teach the instant combination of micro-pump and bidirectional valve, where the bidirectional valve is configured to use air flow from the micro pump to close the passage in the bidirectional valve at a first stage of a breathing cycle, and at a second different stage of the breathing cycle to open the passage in the bidirectional valve as the micro pump blows air on the bidirectional valve. At best, the prior art, e.g. Allum et al. (US 2012/0325206 A1; Fig. 4, para [0049]), teaches an opposite configuration, that is, where the passage in the valve is closed when air is blown on the valve. Accordingly, claim 19 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 20-25, 27, 28, and 31-41 depend from claim 19 and are considered patentable by virtue of their dependence from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785